CONTINUATION SHEET
Amended claim 1 incorporates the limitations from canceled claims 15 and 17. The amended claim would be rejected by a combination of Saiki et al (WO 2015/145807) (using USPGPUB 2017/0011949 as the English equivalent) as evidenced by “Elastomers and Rubbers”, non-patent literature of record, in view of Shinoda et al (USPGPUB 2014/0295646) and Fujimaru et al (USPGPUB 2012/0129988). Shinoda and Fujimaru would be applied in the same manner as in the OA dated 9/17/2021.

Response to Arguments
Applicant's arguments on pages 5-8, with regard to claims 1, 3-6, 10, and 12 rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al (WO 2015/145807) (using USPGPUB 2017/0011949 as the English equivalent) as evidenced by “Elastomers and Rubbers”, non-patent literature of record, claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al as evidenced by “Elastomers and Rubbers” as applied to claim 1 above, and further in view of Shinoda et al (USPGPUB 2014/0295646), and claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al as applied to claim 1 above, and further in view of Fujimaru et al (USPGPUB 2012/0129988) have been fully considered but they are not persuasive. Applicant argues that Saiki does not disclose a curing agent that is a microcapsule latent curing agent on page 6.
Examiner’s response: Saiki discloses that the curing agent can use a microcapsule method [0056] and that the curing agent can be an amine adduct curing agent [0057].
Applicant argues on page 7 that Fujimaru fails to disclose that the amount of the hardening accelerator particles (i.e., curing agent) is larger than the amount of epoxy compound. Applicant argues that Shinoda fails to disclose a microcapsule latent curing agent. Applicant argues that Fujimaru fails to disclose the combination of a microcapsule latent curing agent of an amine adduct latent curing agent processed with an isocyanate and the claimed relative blending amount of the curing agent and the epoxy compound.
Examiner’s response: With regard to the first statement above, Fujimaru is not relied on to meet the limitation of using more curing agent than epoxy compound in the composition. Rather, Shinoda is relied on for this limitation. See paragraphs 14-20 in the OA dated 9/17/2021. With regard to the second statement above, Shinoda is not relied on to meet this limitation. Rather, Saiki discloses that the curing agent can use a microcapsule method [0056]. See paragraph 15 in the same OA. With regard to the third statement above, Fujimaru is relied on to meet the limitation “wherein the curing agent is…a latent curing agent of an amine adduct latent curing agent processed with an isocyanate”, but is not relied on to meet the claimed relative blending amount of the curing agent and the epoxy compound. See paragraphs 21-26 in the same OA. As mentioned above, Shinoda is relied on to meet the relative blending amount limitation. It appears Applicant is arguing that Shinoda or Fujimaru should each teach all of the limitations from prior claims 15 and 17 (now incorporated into amended claim 1) in order to be applied as prior art and meet the claimed limitations. However, this is not required. Saiki discloses that the curing agent can be a microcapsule amine adduct curing agent [0056-57] and Fujimaru provides sufficient teaching, suggestion, or motivation (TSM) to use amine adduct-type microcapsule-type hardening accelerators with isocyanates (see paragraphs 21-26 in the same OA). Shinoda provides sufficient TSM to use a blending amount of the curing agent that is larger than the blending amount of the epoxy compound. See paragraphs 14-19 in the same OA.
Applicant argues on page 8 that by using the claimed relative blending amount of curing agent and epoxy compound the thermosetting adhesive sheet actively shrinks during curing.
Examiner’s response: The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues on page 8 that the BPA type epoxy resin is necessarily solid as required in the present claims.
Examiner’s response: Saiki discloses that the epoxy resin can be solid and can be a BPA type epoxy resin [0053-54]. Component (B-3) is a solid, BPA-type epoxy resin [0203] and is used in various inventive examples [pg 15, Table 1].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781